909 F.2d 1484
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gregory A. SMITH, Plaintiff-Appellant,v.Stephen NORRIS;  Howard Cook;  Lt. Terry Coker;  Martha J.Martin;  Estelle R. Tucker;  Charlie Jones;Herman C. Davis;  Charles Butturini;Otie Jones;  CPL. KathyPrater, Defendants-Appellees.
No. 89-6449.
United States Court of Appeals, Sixth Circuit.
Aug. 13, 1990.

1
Before WELLFORD and SUHRHEINRICH, Circuit Judges;  and SAM H. BELL, District Judge.*

ORDER

2
Gregory A. Smith, a Tennessee state prisoner, requests the appointment of counsel on appeal from the summary judgment for defendants in this civil rights action filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Smith sued several employees of the Tennessee Department of Corrections seeking monetary, declaratory and injunctive relief.  His complaint alleged that he had been denied due process in his placement in involuntary administrative segregation.  The district court granted defendants' motion for summary judgment, concluding that Smith had received all the process he was due under the holding of Hewitt v. Helms, 459 U.S. 460, 476-77 (1983).


4
Upon consideration, we conclude that summary judgment for defendants was proper, as there is no genuine issue of material fact.   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986).  Accordingly, the request for counsel is denied, and the district court's judgment is affirmed for the reasons stated in its memorandum opinion of October 17, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Sam H. Bell, U.S. District Judge for the Northern District of Ohio, sitting by designation